                                        Case 3:20-cv-00272-MMD-BNW Document 43 Filed 10/08/20 Page 1 of 5



             gr                     1
                                        RICHARD G. HILL, ESQ.
                                2       State Bar No. 596
                                        RICHARD G. HILL, LTD.
                                3       652 Forest Street
                                        Reno, Nevada 89509
                                4       (775) 348-0888
                                        rhill@richardhillaw.com
                                5
                                        Attorneys for Barbara Lynn Uoyd and Red Rock Hounds
                                6
                                7                                UNITED STATES DISTRICT COURT
                                8                                        DISTRICT OF NEVADA
                                9       THE CINCINNATI SPECIALTY
                                        UNDERWRITERS INSURANCE COMPANY,
                              10
                                                            Plaintiff,
                              11                                                        Case No. 3:20-cv-0272-MMD-BNW
                                        V.
                              12
                                        RED ROCK HOUNDS, a Domestic Nonprofit
                              13        Cooperative Corporation Without Stock (81)
                                        [sicJ; LYNN LLOYD, individually; and
                              14        TRACY TURNBOW (Interested Party),
                              15                            Defendants.
                              16
                                        AND RELATED CLAIMS.
                              17
                              18                                  MOTION FOR LEAVE TO
                                                     FTT.K AND SERVE FIRST AMENDED COUNTERCLAIM
                              19
                              20                    Defendants/counterclaimants, RED ROCK HOUNDS and BARBARA LYNN
                              21        LLOYD, move the Court for leave to file their first amended counterclaim. Events have
                              22        occurred since the original counterclaim was filed (ECF#ii) which necessitate an
                              23        amendment.
                              24                   The proposed pleading. Answer, Affirmative Defenses, and First Amended
                              25        Counterclaim, is attached as EXHIBIT 1. The substantive changes to the subject pleading
                              26        are the addition of the Seventh Claim for Relief. Counterclaimants have already claimed

     LAW OFFICE
                              27        ///
RICHARD G. HILL

                                        ///
  6 5 2 Forest Street         o q
Reno. N e v a d a 8 9 5 0 9
   (775) 3 4 8 - 0 8 6 8
 Fax(775) 3 4 8 - 0 8 5 8
                                 Case 3:20-cv-00272-MMD-BNW Document 43 Filed 10/08/20 Page 2 of 5



                             1   against their insurer, THE CINCINNATI SPECIALTY UNDERWRITERS INSURANCE
                             2   COMPANY ("CSU") forbad faith, but now, based on recent developments, additional claims
                             3   are appropriate.
                             4               Specifically, CSU admits that until this Court decides this case, it remains under
                             5   an obligation to provide its insureds with a defense of the claims by Tracy Turnbow. CSU
                             6   is presently doing so.1 As has been made clear in the briefing in this case, the resolution of
                             7   CSU's declaratoiy relief claims against its insureds in this case will require factual
                             8   determinations of the veracity of Turnbow's claims against these defendants/counter-
                             9   claimants. Presumably, CSU will be aggressively asserting its position in this case in order
                            10   to develop facts to demonstrate its putative exclusions appropriately apply to deny its
                            11   insureds' coverage. That puts CSU and its insureds into conflicting positions in this case.
                            12               Because the facts supporting Turnbow's claims are necessary to the resolution
                            13   of this case, counterclaimants are entitled to a defense against those factual allegations by
                            14   Turnbow, which CSU has put in issue in this case. See, for example. Century Surety v.
                            15 Andrew, 134 Nev. 819,821,432 P.sd 180,184 (2018) ("[The] duty [to defend] arises if facts
                            16   in a lawsuit are alleged which if proved would give rise to the duty to indemnify, which then
                            17   the insurer must defend.") (Internal quotations and punctuation omitted.). Because of
                            18   CSU's actions, by putting the Turnbow facts in issue, it has created a conflict with its
                            19   insureds justifying a requirement to provide the insureds with counsel. State Farm Mut.
                            20   Auto Ins. Co. V. Hansen, 131 Nev. 743, 748, 357 P.sd 338, 341 (2015). Counterclaimants
                            21   have tendered the defense of the facts in the Turnbow claims in this case to CSU, which it
                            22   has declined to accept. Counterclaimants contend that refusal by CSU is an additional
                            23   specific breach of CSU's duty of good faith and fair dealings owed its insureds.
                            24   ///
                            25   ///
                            26
                            27          1
     LAW OFFICE
RICHARD G. HILL                          See, CV20-00080 {Turnbow v. Red Rock Hounds), presently pending in the
  6 5 2 Forest Street
Reno. N e v a d a 89509     28   Second Judicial District Court of the State of Nevada, in and for the County of Washoe.
   (775) 348-0888
 Fax(775) 3 4 8 - 0 8 6 8
                                    Case 3:20-cv-00272-MMD-BNW Document 43 Filed 10/08/20 Page 3 of 5



                                1               It is the facts supporting the claims brought against these parties by Turnbow

                                2   to which the duty of defense attaches. The forum in which those claims are stated is not a

                                3   determining factor. FRCP 15(a).
                                4               This case is in its nascent stage, so prejudice to CSU from allowing the
                                5   amendment is highly unlikely. Denial of leave to amend would be prejudicial to CSU's

                                6   insureds, because it could result in foreclosing such a claim in the future, and, at a
                                7   minimum, would lead to more litigation.
                                8
                                9               WHEREFORE, defendants/counterclaimants pray the Court grant them leave
                              10    to file their first amended counterclaim; and for such other, further, and additional relief
                              11    as seems just to the Court in the premises.
                              12                        AFFIRMATION P u r s u a n t t o NRS 2 3 9 B . 0 3 0
                              13                The undersigned does hereby affirm that the preceding document does not
                              14    contain the social security n u i ^ e r of^B^Tperson.
                              15                DATED this      0          of October, 2020.
                              16                                                RICH^ D G. HILL, LTD.
                              17
                              18
                                                                               RICHARP G. HILL, ESQ.
                              19                                               652 Forest Street
                                                                               Reno, Nevada 89509
                              20                                               Attorneys for Red Rock Hounds
                                                                               and Barbara Lynn Lloyd
                              21
                              22
                              23
                              24
                              25
                              26

     LAW OFFICE
                              27
RICHARD G. HILL
  6 5 2 Forest Street         o q
Reno, N e v a d a 8 9 5 0 9
   (775) 3 4 8 - 0 8 8 8
 Fax(775) 3 4 8 - 0 8 5 8
                                 Case 3:20-cv-00272-MMD-BNW Document 43 Filed 10/08/20 Page 4 of 5



                             1                                   CERTIFICATE OF SERVICE
                             2                 Pursuant to NRCP 5(b), I hereby certify that I am an employee of RICHARD G.
                             3   HILL, ESQ., and that on the           day of October, 2020,1 electronically filed the foregoing
                            4    M o t i o n f o r Leave t o File a n d Serve First A m e n d e d C o u n t e r c l a i m with the Clerk
                             5   of the Court by using the ECF system which will send a notice of electronic filing to the
                             6   following:
                             7                Griffith H. Hayes, Esq.
                                              Daniel B. Cantor, Esq.
                             8                Litchfield Cavo LLP
                                              3993 Howard Hughes Parkway, Ste. 100
                             9                Las Vegas, Nevada 89169
                                              Haves@LitchfieIdCavo.com
                            10                Cantor@LitchfieldCavo.com
                                              Attorneys f o r Plaintiff, CSU
                            11
                                              Curtis B. Coulter, Esq.
                            12                Coulter Harsh Law
                                              403 Hill Street
                            13                Reno, Nevada 89501
                                              Curtis @ coulterharshIaw.com
                            14                Attorney f o r Tracy Turnbow
                            15                John C. Boy den, Esq.
                                              Erickson Thorpe & Swainston, Ltd.
                            16                99 W. Arroyo Street
                                              PO Box 3559
                            17                Reno, Nevada 89505
                                              ibovden@etsreno.com
                            18                Attorney f o r Beehive Insurance Agency
                            19                Prescott Jones, Esq.
                                              Emily K. Dotson, Esq.
                            20                Resnick & Louis, P.C.
                                              8925 West Russell Road, Suite 220
                            21                Las Vegas, Nevada 89148-2540
                                              Attorneys f o r Intervener American Reliable Ins. Co.
                            22
                            23
                            24
                            25
                            26

     LAW OFFICE
                            27
RICHARD G. HILL
  6 5 2 Forest Street        q
Reno, N e v a d a 89509      O
   (775) 3 4 8 - 0 8 8 3
 Fax(775) 3 4 8 - 0 8 5 8
                                  Case 3:20-cv-00272-MMD-BNW Document 43 Filed 10/08/20 Page 5 of 5



                              1                                  EXHIBIT INDEX
                              2    EXHIBIT NO.   DESCRIPTION                                       PAGES
                              3    1             Answer, Affirmative Defenses, and First Amended   33
                                                 Counterclaim
                              4
                              5
                              6
                              7
                              8

                              9
                            10
                            11

                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26

     LAW OFFICE
                            27
RICHARD 6 . HILL
  6 5 2 Forest Street       o q
Reno, N e v a d a 89509
   (775) 3 4 8 - 0 8 8 8
 Fax(775) 3 4 8 - 0 8 5 8
